DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious to limitations set forth in claims 1 and 21-23, in particular, limitations that requires “supply the primary cooling medium in the liquid phase to the evaporator without the passive condenser supplying the primary cooling medium in the liquid phase to the evaporator” in claim 1, “wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from either the heat exchanger or the passive condenser” in claims 12 and 22, and “selectively utilizing one of a heat exchanger and a passive condenser to change the primary cooling medium from the gas phase to the liquid phase” in claim 23.
Although Benstead discloses such a structure where the condenser and the heat exchanger (13 and 23) are connected without using a valve and the circulation of the working fluid is performed without using a pump, applicant’s argument has been correctly pointed out that only one condenser 23 is working for low load condition or both the condenser 23 and the heat exchanger 13 are working for high load condition when the condenser 23 is unable to condense all working fluid. Therefore, Benstead fails to disclose the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763